HOWARD, C. J.
I concur. The construction given by Mr. Justice Pinney to the statute referred to seems to be in accord with the views of the legislature of 1885, which body changed and settled the law for the future by enacting (act No. 5, p. 5) that “the rents, issues, and profits of the husband’s separate property shall be his separate property, and the rents, issues, and profits of the wife’s separate property shall be her separate property.” It is reasonable to presume that this legislation came from the conviction that the former statute did not express the legislative intent to the same purpose and effect.